Jose Maria




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 21, 2015

                                      No. 04-14-00896-CV

                                         Hugo ALANIZ,
                                           Appellant

                                                 v.

  Jose Maria AGUIRRE, Merced Aguirre, Elias Aguirre, Jr., Argelio Aguirre, Jose Guadalupe
           Aguirre, Mauricia A. Villareal, Elsa A. Larak and Alma Rosa A. Trevino,
                                           Appellees

                   From the 381st Judicial District Court, Starr County, Texas
                                   Trial Court No. DC-09-71
                          Honorable Jose Luis Garza, Judge Presiding

                                         ORDER
        The clerk’s record was due January 20, 2015, but it was not filed. The clerk has filed a
notification of late record stating the clerk’s record was not filed because appellant has not paid
or made arrangements to pay the clerk’s fee to prepare the record and appellant is not entitled to
the record without paying the fee.

       We order appellant Hugo Alaniz to provide written proof to this court by January 28,
2015 that either (1) the clerk’s fee has been paid or arrangements satisfactory to the clerk have
been made to pay the clerk’s fee; or (2) appellant is entitled to the clerk’s record without
prepayment of the clerk’s fee. See Tex. R. App. P. 20.1 and 35.3(a). If appellant fails to file such
proof within the time provided, this appeal will be dismissed for want of prosecution. See Tex. R.
App. P. 37.3(b).


                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of January, 2015.

                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court